 Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 1 of 15 PageID: 721



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



   ROBERT BLACK,
   For L.B. (a minor),                    1:19-cv-16381-NLH

                          Plaintiff,      OPINION

   v.

   COMMISSIONER OF SOCIAL
   SECURITY,
                      Defendant.


APPEARANCES:

JENNIFER L. STONAGE
RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
725 KENILWORTH AVE
CHERRY HILL, NJ 08002

     On behalf of Plaintiff

STUART WEISS
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PA 19123

     On behalf of Defendant

HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding the application of L.B., Plaintiff’s minor

son, for Supplemental Security Income (“SSI”) under Title XVI of

the Social Security Act.      42 U.S.C. § 401, et seq.       The issue
    Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 2 of 15 PageID: 722



before the Court is whether the Administrative Law Judge (“ALJ”)

erred in finding that there was “substantial evidence” that L.B.

was not disabled as of July 2006.            For the reasons stated below,

this Court will affirm that decision.

I.      BACKGROUND AND PROCEDURAL HISTORY

        On April 15, 2015, Plaintiff, Robert Black, filed an

application for child SSI benefits for his minor son, L.B., who

was born in 2006.        Plaintiff claims that L.B. became disabled in

July 2006 1 because of autism, physical sensory impairments, and

speech impairments.

         After Plaintiff’s claim was denied initially and upon

reconsideration, Plaintiff requested a hearing before an ALJ.

On May 23, 2018, an ALJ held a hearing where L.B. and Plaintiff

testified.      The ALJ issued a decision on July 23, 2018, finding

that L.B. was not disabled.         The Appeals Council denied the

Request for Review of the ALJ decision on June 3, 2019, thus

making the ALJ’s decision final.            Plaintiff brings this civil

action for review of the Commissioner’s decision.

II.     DISCUSSION

        A.    Standard of Review

        Under 42 U.S.C. § 405(g), Congress provided for judicial




1 Because L.B.’s alleged disability onset date is his date of
birth, the Court only refers to the month and year. See L. Civ.
R. 5.2(17).
                                        2
 Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 3 of 15 PageID: 723



review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.         Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).         A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”      42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).        Substantial evidence means

more than “a mere scintilla.”       Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).     It means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”    Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.         See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

     A reviewing court has a duty to review the evidence in its

totality.   See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’”         Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

                                     3
 Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 4 of 15 PageID: 724



     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).           The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”           Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.       Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

           Unless the [Commissioner] has analyzed all
           evidence and has sufficiently explained the
           weight he has given to obviously probative
           exhibits, to say that his decision is
           supported by substantial evidence approaches
           an abdication of the court’s duty to
           scrutinize the record as a whole to
           determine whether the conclusions reached
           are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).           Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

                                     4
 Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 5 of 15 PageID: 725



F. App’x 130, 133 (3d Cir. 2004).         In terms of judicial review,

a district court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams, 970 F.2d at 1182.      However, apart from the substantial

evidence inquiry, a reviewing court is entitled to satisfy

itself that the Commissioner arrived at his decision by

application of the proper legal standards.         Sykes, 228 F.3d at

262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983);

Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.    Standard for a Child’s Claim for SSI

     The Federal Supplemental Security Income program provides

benefits to disabled individuals who meet certain statutory

income and resource limitations.         42 U.S.C. § 1381.    The statute

provides that a child under 18

     shall be considered disabled for the purposes of this
     subchapter if that individual has a medically determinable
     physical or mental impairment, which results in marked and
     severe functional limitations, and which can be expected to
     result in death or which has lasted or can be expected to
     last for a continuous period of not less than 12 months.

42 U.S.C. § 1382c(a)(3)(C)(i).

     The Commissioner’s regulations require a three-step

analysis to determine whether a child is disabled: (1) that the

child is not working; (2) that the child had a “severe”

impairment or combination of impairments; and (3) that the

impairment, or combination of impairments, was of Listing-level


                                     5
 Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 6 of 15 PageID: 726



severity, meaning the impairment or impairments met, medically

equaled or functionally equaled the severity of an impairment in

the Listings.    20 C.F.R. § 416.924(a).

     The regulations provide that functional equivalence to the

severity of an impairment in the Listings may be determined

based on domains of functioning.         20 C.F.R. § 416.926a.    A

medically determinable impairment or combination of impairments

functionally equals a listed impairment if it “result[s] in

‘marked’ limitations in two domains of functioning or an

‘extreme’ limitation in one domain.”         Id. § 416.926a(a).

     A child’s functional limitations are considered in terms of

six domains: “(i) Acquiring and using information; (ii)

Attending and completing tasks; (iii) Interacting and relating

with others; (iv) Moving about and manipulating objects; (v)

Caring for yourself; and, (vi) Health and physical well-being.”

Id. § 416.926a(b)(1).     A limitation is “marked” when it

“interferes seriously with your ability to independently

initiate, sustain, or complete activities” and marked means

“more than moderate but less than extreme.”         Id. §

416.926a(e)(2)(i).

     C.    Analysis

     In this case, the ALJ found at step one that L.B. was not

working.   At step two, the ALJ found that L.B. had the severe

impairments of autism and speech and language impairments.            At

                                     6
 Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 7 of 15 PageID: 727



step three, the ALJ found that L.B.’s impairments were not of

Listing-level severity.      Specifically, the ALJ found the

following with respect to the six domains:

     (1) Acquiring and using information - less than marked

limitation;

     (2) Attending and completing tasks - less than marked

limitation;

     (3) Interacting and relating with others - marked

limitation;

     (4) Moving about and manipulating objects - no limitation;

     (5) Caring for yourself - less than marked limitation; and

     (6) Health and physical well-being - no limitation.

     Because the ALJ did not find that L.B. had marked

limitations in two domains, the ALJ concluded that L.B. was not

disabled.

     Plaintiff presents two arguments on appeal.          First,

Plaintiff argues that the ALJ erred by concluding without

explanation that L.B. did not meet Listing 112.10, Autism

Spectrum Disorder.     Second, Plaintiff argues that the ALJ erred

in his determination that L.B. suffered from a less than marked

limitation in the first two domains: acquiring and using

information, and attending and completing tasks.          This Court

does not agree.

     For Plaintiff’s first argument, to assess whether a child

                                     7
    Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 8 of 15 PageID: 728



meets Listing 112.10, the ALJ must find that the child has one

extreme limitation or two marked limitations in four domains:

Understand, remember, or apply information; Interact with

others; Concentrate, persist, or maintain pace; or Adapt or

manage oneself.       20 C.F.R. Pt. 405, Subpt. P. Appx. 1, §§

112.10.      Plaintiff is correct that the ALJ stated that L.B. did

not meet Listing 112.10 without further explanation in the

section of the ALJ’s decision concerning whether L.B. had an

impairment that meets a listed impairment. 2           (R. at 15-16.)     In

the sixteen pages that follow, however, the ALJ thoroughly

detailed the record evidence and Plaintiff’s and L.B.’s

testimony, and fully explained through citation to the evidence

and testimony his findings for all six domains, which

encompassed the four domains specific to Listing 112.10.

        The organization of an ALJ’s decision is not a reason to

find error; rather, the inquiry is whether the ALJ’s decision as




2 In this section, the ALJ found: “In order to meet Listing
112.10 Autism spectrum disorder for children age 3 to attainment
of age 18), the individual must have medical documentation of
both of the following: 1) Qualitative deficits in verbal
communication, nonverbal communication, and social interaction;
and 2) Significantly restricted, repetitive patterns of
behavior, interests, or activities; and have an extreme
limitation of one, or marked limitation of two, of the following
areas of mental functioning: Understand, remember, or apply
information; Interact with others; Concentrate, persist, or
maintain pace[;] or Adapt or manage oneself. The claimant's
impairment does not meet this criteria.” (R. at 15-16.)


                                        8
    Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 9 of 15 PageID: 729



a whole is supported by substantial evidence.             See Jones v.

Barnhart, 364 F.3d 501, 505 (3d Cir. 2004) (explaining that an

ALJ is not required “to use particular language or adhere to a

particular format in conducting his analysis,” and instead the

focus is on whether “there is sufficient development of the

record and explanation of findings to permit meaningful review,”

and finding, “[i]n this case, the ALJ's decision, read as a

whole, illustrates that the ALJ considered the appropriate

factors in reaching the conclusion that Jones did not meet the

requirements for any listing”).

        Thus, Plaintiff’s first argument is subsumed in his second,

which is that the ALJ erred in his substantive assessment of the

six domains of functioning.         Plaintiff specifically challenges

the ALJ’s determination of the domains of acquiring and using

information, and attending and completing tasks. 3            Plaintiff


3 Other than arguing that the ALJ erred in his determination that
L.B. did not meet Listing 112.10 because it was conclusory,
Plaintiff does not directly challenge the four domains for that
listing. Although the domains of Listing 112.10 are described
in somewhat different language, those areas of functioning are
captured by the general six domains. In addition to the
analysis of the two general domains challenged by Plaintiff, the
Court’s independent review of the ALJ’s decision relative to the
domains for Listing 112.10 shows that the ALJ properly supported
his determination that L.B. did not exhibit one extreme or two
marked limitations in the domains for Listing 112.10. See
Rafine v. Commissioner of Social Security, 2020 WL 3073829, at
*6 (D.N.J. 2020) (citing Desorte v. Commissioner of Social
Security, 2019 WL 1238827, at *6 (D.N.J. 2019) (citing
Richardson v. Perales, 402 U.S. 389, 401 (1971); Daring v.
Heckler, 727 F.2d 64, 70 (3d Cir. 1984)) (“This Court must
                                        9
Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 10 of 15 PageID: 730



argues that the ALJ found less than marked limitations in these

domains, but there is “voluminous evidence” and “a multitude of

examples” showing otherwise.      The Court finds that Plaintiff’s

arguments present his disagreement with how the ALJ assessed

that evidence rather than showing how the ALJ failed to support

his findings in these areas with substantial evidence.

     For the domain of acquiring and using information, the ALJ

explained some examples of difficulties children could have in

acquiring and using information: (i) does not understand words

about space, size, or time (e.g., in/under, big/little,

morning/night); (ii) cannot rhyme words or the sounds in words;

(iii) has difficulty recalling important things learned in

school yesterday; (iv) does not use language appropriate for

age; (v) is not developing “readiness skills” the same as peers

(e.g., learning to count, reciting ABCs, scribbling); (vi) has

difficulty comprehending written or oral directions; (vii)

struggles with following simple instructions; (viii) has

difficulty solving mathematics questions or computing arithmetic

answers; or (ix) talks only in short, simple sentences, and has

difficulty explaining what he means.       (R. at 26.)



review the evidence in its totality, and take into account
whatever in the record fairly detracts from its weight.
Plaintiff has not provided the Court with specific evidence that
detracts from the ALJ’s RFC assessment, which the Court finds on
its independent review to be reasonable and substantially
supported.”).
                                    10
Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 11 of 15 PageID: 731



     The ALJ noted that L.B. had some problems with verbal

issues and communication, but (1) on the Wechsler Individual

Achievement Test - 3rd edition, L.B.’s scores in reading

comprehension, writing fluency, spelling, and math fluency were

in the average to above average range; (2) L.B. achieved a Full

Scale IQ score of 93 (Average); (3) the evidence shows that L.B.

is very bright, and he retains significant amounts of useful

information; (4) L.B. demonstrated no difficulty following

directives; (5) L.B. understands instructions and he can recall

procedures from day to day; (6) L.B.’s father conceded that L.B.

is “a smart kid” and L.B.’s responses to the ALJ’s questions

were very direct and precise, where “[a]t points in Mr. Black’s

testimony, [L.B.] actually corrected him factually, and Mr.

Black remarked in words to the effect of ‘that[’s] what he does,

if I’m wrong, he’ll catch it.’”       (R. at 26.)

     Plaintiff points to a few examples where it was reported

L.B. had some difficulties in this domain.         The ALJ recognized

these difficulties, however, and he did not conclude that L.B.

had “no impairment” in this area.        The evidence Plaintiff

presents does not undermine the evidence the ALJ’s cites to

support his finding that L.B. had more than a moderate

limitation, but less than marked limitation in the domain of

acquiring and using information.

     The same analysis applies to Plaintiff’s argument about the

                                    11
    Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 12 of 15 PageID: 732



second domain of attending and completing tasks.              The ALJ

provided some examples of difficulties a child could have in

attending and completing tasks: (i) is easily startled,

distracted, or over-reactive to everyday sounds, sights,

movements, or touch; (ii) is slow to focus on, or fails to

complete, activities of interest (e.g., games or art projects);

(iii) repeatedly becomes side-tracked from activities or

frequently interrupts others; (iv) is easily frustrated and

gives up on tasks, including ones he is capable of completing;

(v) requires extra supervision to remain engaged in an activity;

or (vi) cannot plan, manage time, or organize self in order to

complete assignments or chores.           (R. at 27.)

         The ALJ found that even though L.B. had some issues with

remaining on task, he was easily redirected, he completed

assignments in a timely manner, and he benefited from frequent

monitoring and positive reinforcement.            (Id.)

         Plaintiff presents several sporadic references to evidence

to support his contention L.B. has a marked limitation in the

domain of attending and completing tasks.            First, Plaintiff

cites to L.B.’s IEP for the 2018-2019 school year, which found

that he should remain in a self-contained class for all areas

except PE/Health. 4       Plaintiff does not explain how L.B. attending


4 “An IEP consists of a specific statement of a student's present
abilities, goals for improvement of the student's abilities,
                                        12
Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 13 of 15 PageID: 733



school in a self-contained class, by itself, demonstrates a

marked limitation attending and completing tasks.          See 20 C.F.R.

§ 416.926a(e)(2)(i) (a limitation is “marked” when it

“interferes seriously with your ability to independently

initiate, sustain, or complete activities”).         To the contrary,

in L.B.’s IEP for 2018-2019, his teacher opined that he should

remain in the self-contained behavioral classroom for all

academic areas due to his positive progress and success with

small settings.    (R. at 488.)

     Plaintiff points to other evidence which he contends shows

L.B. had a marked limitation in attending and completing tasks.

That evidence, however, are snapshots from evaluations from 2014

through 2017, and they are accounted for in the ALJ’s

determination that L.B. has a less-than-marked limitation in

this domain rather than no limitation at all.         None of the

evidence cited by Plaintiff directly contradicts the ALJ’s

finding that L.B. was easily redirected, he completed



services designed to meet those goals, and a timetable for
reaching the goals by way of the services. A team consisting of
the student's parents and teachers, a curriculum specialist from
the local school district, and, if requested, a person with
special knowledge or expertise regarding the student must
develop an IEP. The IEP team will review the IEP at least
annually to determine whether the stated goals for the student
are being achieved. When appropriate the team will revise the
IEP to address, among other things, lack of progress, necessary
changes arising from reevaluation of the child, and parental
input.” D.S. v. Bayonne Bd. of Educ., 602 F.3d 553, 557 (3d
Cir. 2010) (quotations and citations omitted).
                                    13
Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 14 of 15 PageID: 734



assignments in a timely manner, and he benefited from frequent

monitoring and positive reinforcement.

     Overall, the Court finds that Plaintiff disagrees with the

ALJ’s findings, but Plaintiff’s disagreement with the ALJ’s

findings does not compel the conclusion that the ALJ’s

determinations were not supported by substantial evidence.           See,

e.g., Perkins v. Barnhart, 79 F. App’x 512, 514–15 (3d Cir.

2003) (“Perkins's argument here amounts to no more than a

disagreement with the ALJ's decision, which is soundly supported

by substantial evidence.”); Moody v. Commissioner of Social

Security Administration, 2016 WL 7424117, at *8 (D.N.J. 2016)

(“[M]ere disagreement with the weight the ALJ placed on the

opinion is not enough for remand.”); Grille v. Colvin, 2016 WL

6246775, at *8 (D.N.J. 2016) (“Distilled to its essence,

Plaintiff's argument here amounts to nothing more than a mere

disagreement with the ALJ's ultimate decision, which is

insufficient to overturn that decision.”).         Consequently, the

Court finds that the ALJ did not err in his consideration of

Listing 112.10 or the six domains of functioning.

     III. Conclusion

     This Court may not second guess the ALJ’s conclusions, but

may only determine whether substantial evidence supports the

ALJ’s determinations.     Hartzell v. Astrue, 741 F. Supp. 2d 645,

647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d 1178,

                                    14
Case 1:19-cv-16381-NLH Document 13 Filed 07/28/20 Page 15 of 15 PageID: 735



1182 (3d Cir. 1992)).     The Court finds that the ALJ’s

determination that Plaintiff was not totally disabled as of July

2006 is supported by substantial evidence.         The decision of the

ALJ will therefore be affirmed.

     An accompanying Order will be issued.



Date: July 27, 2020                         s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    15
